179 S.W.3d 441 (2005)
Vonzell STAMPS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64498.
Missouri Court of Appeals, Western District.
December 20, 2005.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before HARDWICK, P.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
Vonzell Stamps appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*442 The judgment is affirmed. Rule 84.16(b).